PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale



The Small Patent Law Group, LLC
225 S. Meramec, Ste. 725
St. Louis, MO  63105



Applicant :  THE BOEING COMPANY
Appl No.: 16/443,256
Filed: June 17, 2019
ANTENNA ASSEMBLY HAVING ONE OR MORE CAVITIES
Attorney Docket No.: 19-0728-US-NP
::::::::


DECISION ON PETITION FOR REVIEW OF RESTRICTION REQUIREMENT PURSUANT TO 37 CFR 1.144


This decision is in response to the Petition filed February 04, 2021 in the above-identified application. Petitioner requests withdrawal of the requirement for restriction between the claims of Groups I and II, mailed July 08, 2020.

The petition is DENIED.

Applicant argues that the claims were improperly restricted based on the failure of the claims to meet the requirements of two way distinctness when a restriction is based on related inventions, as set forth in MPEP 806.05(j).  However, a review of the restriction requirement shows that the examiner’s reason for requiring restriction was based on both Combination/Sub Combination and Process of Making/Product Made.  These requirements are set forth in MPEP 806.05(c) and 806.05(f), respectively. As applicant has not provided any arguments which question the actual reasoning for the restriction requirement, the relief being sought, namely the withdrawal of the requirement, will not be granted.

Any questions regarding this communication should be directed to Dimary Lopez, SPE, Art Unit 2845, at (571) 270-7893.

/MINSUN O HARVEY/________________________________
MinSun Harvey, Acting Director
Technology Center 2800
Electrical Circuits and Systems

cc: DL/DS